Order entered November 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00079-CV

 EDDIE & SHIRLEY JONES AND ALL OCCUPANTS OF 1012 BIRCHWOOD LANE,
                     DESOTO, TX 75115, Appellants

                                                V.

HSBC BANK USA NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF
PEOPLE’S FINANCIAL REALTY MORTGAGE SECURITIES TRUST, SERIES 2006-1,
    MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-1 Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. 13-06600-A

                                            ORDER
       Before the Court is appellants’ November 18, 2014 motion for extension of time to file

brief which, in light of our November 5, 2014 opinion dismissing the appeal for want of

prosecution, we consider a motion for rehearing.            In their motion, appellants explain the

extension is necessary because they are pro se and have not had “adequate time” to prepare their

brief. As outlined in our November 5th opinion, appellants have had ample time to file their

brief. Their brief was first due June 2, 2014. They had an additional five months to file the brief

and numerous warnings that failure to comply would result in dismissal before we dismissed

their appeal. Based on their history of non-compliance, we DENY the motion.


                                                      /s/      CAROLYN WRIGHT
                                                               CHIEF JUSTICE